Citation Nr: 0117529	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a timely substantive appeal was received to complete 
an appeal from a December 1997 rating decision which denied 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 statement of the case by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that a timely 
substantive appeal was not received to complete an appeal 
from a December 1997 rating decision which denied entitlement 
to service connection for peripheral neuropathy as a result 
of exposure to herbicides.


FINDINGS OF FACT

1.  By a rating decision in December 1997, the RO denied a 
claim by the veteran of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides; 
the veteran was notified of this determination and given 
notice of appellate rights and procedures by letter December 
27, 1997.

2.  A notice of disagreement from the December 1997 rating 
decision was received at the RO in January 1998, and a 
statement of the case on this issue was mailed to the veteran 
on January 26, 1998.  

3.  A substantive appeal was received at the RO within 60 
days of the issuance of the statement of the case or within 
one year of the December 27, 1997 issuance of notice of the 
rating decision.



CONCLUSION OF LAW

A substantive appeal or response to the SOC pertaining to the 
December 1997 rating decision was timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the RO's determination that he did not 
file a timely substantive appeal to that office's December 
1997 rating decision denying service connection for 
peripheral neuropathy as a result of exposure to herbicides.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, and a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  The veteran will be 
afforded a period of 60 from the date the statement of the 
case is mailed to file the formal appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the veteran, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.

Appeals must be filed with the activity which entered the 
determination with which disagreement is expressed (referred 
to as the "agency of original jurisdiction."  38 U.S.C.A. 
§ 7105(b)(1).

The record reflects that, by a rating decision dated in 
December 1997, the RO denied service connection for 
peripheral neuropathy as a result of exposure to herbicides.  
By a letter issued December 29, 1997, the veteran was 
notified of the December 1997 decision to deny service 
connection for peripheral neuropathy, and of his right to 
file an appeal of this decision.  A notice of disagreement 
was received at the RO in January 1998.  A statement of the 
case on the issue of service connection for peripheral 
neuropathy as a result of exposure to herbicides was issued 
on January 26, 1998.  The veteran sent the RO a letter, which 
was marked as received by the RO on March 25, 1998.  The 
letter does not specifically refer to the statement of the 
case, and it does not include a carefully reasoned response 
to the reasons for denial outlined in the statement of the 
case.  However, the letter of March 1998 clearly refers to 
the claim for service connection for peripheral neuropathy, 
and the comments in the letter are unquestionably critical of 
VA's adjudication of the claim.  Thus, the content of the 
letter, when liberally interpreted as is required under 
38 C.F.R. § 20.202, suuficiently raises the issue of 
entitlement to service connection for peripheral neuropathy 
and must be accepted as an adequate substantive appeal. In 
view of the foregoing, a timely substantive appeal has been 
filed by the veteran, and the claim remains in appellate 
status.


ORDER

A substantive appeal or response to the statement of the case 
pertaining to the December 1997 rating decision was timely 
filed.  The appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he suffers from peripheral 
neuropathy due to exposure to Agent Orange during active 
service in Vietnam.  

Regarding Agent Orange exposure, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (2000), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2000).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. However, even if a veteran is found 
not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

In addition, during the pendency of the appeal as to whether 
a timely substantive appeal was received to complete an 
appeal from a December 1997 rating decision, the veteran 
submitted documentation concerning his claim for entitlement 
to service connection for peripheral neuropathy as a result 
of exposure to herbicides.  There is no current VA 
examination of record concerning the veteran's peripheral 
neuropathy.  For these reasons further development of the 
claim is necessary, as the additional information must be 
reviewed by the RO and a VA examination is needed concerning 
the nature and extent of the veteran's peripheral neuropathy. 
herbicides. 

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Hence, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
with a request to provide any information 
that might corroborate his allegation 
that he was exposed to Agent Orange 
during his service in the Republic of 
Vietnam.

2.  The RO should have the veteran 
identify all VA or non-VA medical 
providers who examined or treated him for 
disability at issue; the RO should then 
obtain copies of the related medical 
records.  All medical records not already 
of record should then be associated with 
the claims file.  38 C.F.R. § 3.159.

3.  After the above development is 
completed, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of his peripheral 
neuropathy.  The claims folder should be 
made available to the examiner.  The 
examiner should then express an opinion, 
with full rationale, as to whether it is 
as least as likely or not that the 
veteran's peripheral neuropathy is 
related to his military service, 
including exposure to Agent Orange 
(assuming that the RO determines that the 
record establishes that the veteran was 
exposed to Agent Orange during his 
service in the Republic of Vietnam).  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

5.  When the development requested has 
been completed, the RO should adjudicate 
the claim for service connection for 
peripheral neuropathy, to include as due 
to exposure to herbicides.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

